Citation Nr: 0727811	
Decision Date: 09/05/07    Archive Date: 09/14/07

DOCKET NO.  06-38 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas J. Boorstein, Associate Counsel
INTRODUCTION

The veteran served on active duty from April 1952 to April 
1956.  

This case comes before the Board of Veterans Appeals (Board) 
on appeal from a June 2006 rating decision of the Providence, 
Rhode Island, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied entitlement to service connection 
for bilateral hearing loss and tinnitus.

A hearing was held in Providence, Rhode Island before the 
undersigned in May 2007.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
determination of the veteran's claim has been received.

2.  Competent evidence of post service bilateral hearing loss 
disability is not of record.

3.  Competent evidence of tinnitus or of a nexus between any 
tinnitus currently suffered by the veteran and service is not 
of record.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in service nor 
may sensorineural hearing loss be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309, 3.385 (2006).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi,  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide; and that (4) VA will request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).  

The Board concludes that the veteran has been afforded proper 
notice under the VCAA.  The Regional Office provided a VCAA 
notice letter to the veteran in April 2006, prior to the 
initial adjudication of the claim.  The VCAA letter notified 
the veteran of what information and evidence must be 
submitted by the veteran and what information and evidence 
would be obtained by the VA.  The letter also stated what was 
needed from the veteran, and he was provided with the 
appropriate address to submit such evidence.  The content of 
the letter clearly complied with all four notice requirements 
set forth by the Court in Pelegrini, supra.

To whatever extent the recent decision of the Court in 
Dingess v. Nicholson, supra, requires more extensive notice 
in claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date, the 
Board finds that the veteran has received proper notice under 
Dingess.  The letter mailed to the veteran in April 2006 also 
contained information pertaining to how VA determined a 
disability rating and effective date for benefits.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current appeal, VA has obtained the veteran's 
service medical records and a private audiogram performed by 
Beltone of New England dated January 2007.  The record 
reflects that in April 2006, the veteran had a VA examination 
regarding his claim.  

In the notice of disagreement dated August 2006, the veteran 
indicated that he had seen a private physician for his 
hearing concerns and also planned to visit a specialist, but 
the veteran did not request that VA obtain any records from 
this private physician or the specialist.  As discussed 
above, the veteran subsequently submitted an audiogram 
performed by Beltone of New England.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  The Board is not aware of the existence of any 
additional relevant evidence which has not been obtained or 
which the veteran has requested that the Board obtain.  
Therefore, no further assistance to the veteran with the 
development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


Decision

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection for 
sensorineural hearing loss (an organic disease of the nervous 
system) may be granted if manifest to a compensable degree 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 38 C.F.R. §§ 3.307, 3.309(a).  Service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, there must be: 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West,, 12 Vet. App. 247, 253 (1999).

That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385 which 
provides:

For the purposes of applying the laws 
administered by VA, impaired hearing will be 
considered to be a disability when the 
auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory 
thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland 
CNC Test are less than 94 percent.

This regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley v. Brown, 5. Vet. App. 
155, 157 (1993) (the threshold for normal hearing is from 0 
to 20 dB, and higher threshold levels indicate some degree of 
hearing loss).  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral Hearing Loss and Tinnitus

The veteran alleges that he suffers from hearing loss as a 
result of being exposed to acoustic trauma during service.  
He has also claimed service connection for tinnitus, which he 
described as a "humming" sound in a February 2007 
statement.

According to the veteran's military records, the veteran was 
an apprentice radio operator aboard the U.S.S. Irex, a diesel 
submarine.  The veteran states that the diesel submarine was 
a "snorkel" submarine.  When the diesel engine's air intake 
was obstructed (such as by water), the diesel engine used air 
from the ship's cabin to provide air to continue running, 
thus altering the air pressure in the ship's cabin.  The 
veteran states that he could feel this change in air pressure 
in his ears and it would even awaken him while sleeping.  The 
veteran also states that he was exposed to noise from the 
engine when he walked through the engine room to get to the 
radio room.  The radio room itself was also very close to the 
engine room.

Examinations performed in service do not indicate any hearing 
loss.  Whispered voice was 15/15 bilaterally in February 
1952.  Whispered and spoken voice was 15/15 bilaterally in 
February 1956, approximately two months before the veteran 
left the service.

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for bilateral hearing loss and 
tinnitus.  

On the authorized audiological evaluation in April 2006, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
25
25
LEFT
5
5
15
25
20

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 percent in the left ear.

The audiologist determined that the veteran had normal 
hearing in both ears, and that no tinnitus was found.  As 
such, the audiologist further found that no opinion as to 
etiology was necessary.

The evidence also includes an uninterpreted graphic 
representation of private audiometric data taken in January 
2007 by Beltone of New England, which the Board is unable to 
interpret. This representation does not otherwise conform to 
VA's requirements for evaluating hearing impairment, in that 
it is devoid of a controlled speech discrimination test 
(Maryland CNC).  See 38 C.F.R. § 4.85.  The Board may not 
interpret graphical representations of audiometric data.  See 
Kelly v. Brown, 7 Vet. App. 471, 474 (1995).  In any event, 
the document does not contain any diagnosis or commentary as 
to nexus.  As such, this report provides no probative value 
to the claim.    

As the pure tone thresholds revealed on authorized testing do 
not meet the requirements of 38 C.F.R. § 3.385 for 
establishing a hearing loss disability, the Board therefore 
finds that the veteran's claim for bilateral hearing loss 
cannot be granted.

As to the tinnitus, the examiner found no evidence of 
tinnitus during the exam.  The Board therefore finds that the 
veteran's claim for tinnitus also cannot be granted.
The Board has considered the veteran's complaints of hearing 
loss and humming in his ears.  However, as noted above, 
impaired hearing shall only be established when hearing 
status as determined by audiometric testing meets specified 
pure tone and speech recognition criteria.  38 C.F.R. § 
3.385.  Thus, the veteran's subjective complaints of hearing 
loss cannot constitute competent evidence establishing the 
presence of a hearing loss disability as defined by 38 C.F.R. 
§ 3.385, or competent evidence relating such a disability to 
any incident of his military service.

Generally, medical evidence, rather than lay evidence, is 
required to establish medical causation or a medical 
diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  However, in certain uncomplicated circumstances, lay 
evidence may suffice.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (explaining in footnote 4 that lay evidence 
is competent to identify a simple condition such as a broken 
leg but not a condition such as a form of cancer).  The Board 
finds that providing a medical diagnosis (here, tinnitus and 
hearing loss as defined by regulation) is not so simple a 
matter as to be within the competency of a person without 
demonstrated medical knowledge.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").  
Although the veteran is competent to describe humming in his 
ears, it is not within his competency to diagnose when such 
minor symptom crosses the threshold to a medical diagnosis of 
tinnitus without medical training.  Similarly, he is not able 
to identify when difficulty hearing translates to the decibel 
losses required for a hearing loss disability under 38 C.F.R. 
§ 3.385.  As discussed above, the veteran underwent a VA 
examination during which the expert examiner reviewed the 
claims file, and the examiner specifically concluded that no 
evidence of tinnitus was shown.



Accordingly, as competent evidence of a current disability 
has not been shown, the Board finds that the preponderance of 
the evidence is against the claim for service connection for 
bilateral hearing loss disability and tinnitus, and there is 
no doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.  



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


